Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 1 of 17 PageID# 362



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA

   CYNTHIA JOHNSON
   dba The Little Surf Shack
                           Plaintiff, Case No. 1:18-cv-00689-LMB-TCB

   v.

   ASHLY E. SANDS,

   INCOPRO INC.,
   a Delaware Corporation

   WOWWEE USA, INC.
   a Delaware Corporation
                        Defendants


               PLAINTIFF’S RESPONSE IN OPPOSITION TO

                 INCOPRO’S 12(b)(6) MOTION TO DISMISS
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 2 of 17 PageID# 363




 Table of Contents


 I.      The Incopro Email Is Defamatory ........................................................... 1 

 II.     The Incopro Email is Not Privileged ........................................................ 4 

 III.    The Tortious Interference Claim, as Amended, Is Proper....................... 12 

 IV.     Conclusion .......................................................................................... 13 




                                                        i
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 3 of 17 PageID# 364



 Cases 

 Eurotech, Inc. v. Cosmos European Travels Aktiengesellschaft, 189 F. Supp. 2d
 385 (E.D. Va. 2002)......................................................................................... 9

 Experience Hendrix, LLC v. HendrixLicensing.com, 766 F.Supp.2d 1122 (W.D.
 Wash. 2011).................................................................................................... 8

 Fitbit, Inc. v. Laguna 2, LLC, 2018 WL 306724 (N.D. Cal. 2018), reconsideration
 denied, No. 17-CV-00079-EMC, 2018 WL 620121 (N.D. Cal. Jan. 30, 2018) . 10,
 11

 Ford Motor Co. v. Nat'l Indem. Co., 972 F. Supp. 2d 862 (E.D. Va. 2013)........... 6

 H.E. Crawford, Co. v. Dun & Bradstreet, Inc., 241 F.2d 387 (4th Cir. 1957) .... 10

 Hard2Find Accessories, Inc. v. Amazon.com, Inc., 2014 WL 6452173 (W.D.
 Wash. 2014).................................................................................................... 7

 Hard2Find Accessories, Inc. v. Amazon.com, Inc., 691 Fed.Appx. 406 (9th Cir.
 2017)(Fed.R.App.P. 32.1) ................................................................................. 7

 Harrell v. Colonial Holdings, Inc., 923 F. Supp. 2d 813 (E.D. Va. 2013) ............ 6

 Mansfield v. Bernabei, 727 S.E.2d 69 (2012).................................................... 5

 Pierce Cty., Wash. v. Guillen, 537 U.S. 129 (2003) ............................................ 4

 Sarno v. Clanton, 59 Va. Cir. 384 (2002) ........................................................ 11

 Schaecher v. Bouffault, 772 S.E.2d 589 (2015)................................................. 1

 Smalls v. Wright, 399 S.E.2d 805 (Va. 1991) ............................................ 10, 11

 Spirito v. Peninsula Airport Comm’n, 2018 WL 6075489 (E.D. Va 2018) ............ 4

 Webb v. Virginian-Pilot Media Cos., LLC, 752 S.E.2d 808 (Va. 2014) ................. 4

 Williams v. Garraghty, 249 Va. 224, 236, 455 S.E.2d 209 (1995) ................... 12




                                                        ii
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 4 of 17 PageID# 365




       Incopro has moved to dismiss on the grounds that: (a) The Incopro

 email complaint to Amazon cannot be construed as defamatory (Incopro Brief

 at 5-7), (b) the Incopro email complaint is shielded from review as an absolute

 privileged communication under the Noerr-Pennington doctrine or qualified

 privilege to third parties (Incopro Brief at 7-10), (c) the tortious interference

 claim fails as (i) an exercise of First Amendment rights (Incopro Brief at 10),

 (ii) an improper reliance on defamation to make out a claim of tortious

 interference (Incopro Brief at 10-11), and (iii) the Incopro email complaint is

 privileged (Incopro Brief at 11). Incopro is wrong and its motion to dismiss

 should be denied.1

       I.     The Incopro Email Is Defamatory

       Incopro focuses primarily on whether its statement to Amazon was

 actionable. “An actionable statement is both false and defamatory.

 Defamatory words are those tending so to harm the reputation of another as

 to lower him in the estimation of the community or to deter third persons

 from associating or dealing with him. A false statement must have the

 requisite defamatory sting to one's reputation.” Schaecher v. Bouffault, 772

 S.E.2d 589, 594 (2015).


 1
  The court will note that Plaintiff has filed a motion for leave to file a Second
 Amended Complaint to address the Incopro email complaint that resulted in
 the Amazon complaint whose ID number was identified in the first amended
 complaint. Plaintiff served Amazon with document requests in its earlier
 subpoena that would have encompassed the Incopro email. Amazon did not
 provide plaintiff with that email but was apparently in error when its counsel
 reported that the content of the filed complaint was the same as that in the
 Amazon notification email. The first amended complaint was filed in reliance on
 this representation. The Second Amended Complaint corrects the error.

                                           1
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 5 of 17 PageID# 366



       “[I]t is a general rule that allegedly defamatory words are to be taken in

 their plain and natural meaning and to be understood by courts and juries as

 other people would understand them, and according to the sense in which

 they appear to have been used.” Id. at 595.

       In the present case, those statements are (Incopro Exh. A; emphasis

 added):


       We have carefully reviewed the Amazon listings by the below-referenced
       sellers and have made a determination that these items are counterfeits
       and/or have violated copyright laws based on an analysis of the pictures
       provided by the seller, the listing details, and the sellers having been
       identified as having profiles consistent with infringement.
       []
       "I have a good faith belief that the content(s) described above violate(s)
       my rights described above or those held by the rights owner, and that the
       use of such content(s) is contrary to law."
       "I declare, under penalty of perjury, that the information contained in
       this notification is correct and accurate and that I am the owner or agent
       of the owner of the rights described above."


       Plaintiff has previously provided Incopro with copies of her retail

 receipts for the Bella FINGERLINGS product that she offered for sale on

 Amazon. Those receipts are attached as Surf Shack Exhibit A.

       Because they were genuine products, it is not an infringement of the

 trademark to use the mark in marketing those goods. See Restatement 3rd

 Unfair Competition, §24 (June 2009)(“One is not subject to liability under the

 rule stated in § 20 for using another's trademark, trade name, collective

 mark, or certification mark in marketing genuine goods or services the

 source, sponsorship, or certification of which is accurately identified by the

 mark . . .”)

                                         2
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 6 of 17 PageID# 367



       Incopro does not challenge the fact that its allegations did not include a

 test buy or actual inspection of the product it listed next to plaintiff’s name

 (or the two products that Amazon was identified as selling).

       Incopro’s email complaint and its brief also do not provide any

 information or evidence that plaintiff’s seller profile is “consistent with

 infringement” is also an affirmative representation of fact rather than opinion.

 This leaves little room for asserting that the words used are “not reasonably

 capable” of a defamatory meaning either literally or by innuendo. In fact,

 plaintiff has an excellent seller reputation on Amazon. Surf Shack Exhibit B.

       In the present case, the language of the Incopro email is literally

 susceptible of only three possibilities: (1) the products are counterfeits, (2) the

 products are counterfeits and The Little Surf Shack committed copyright

 infringement, and (3) The Little Surf Shack committed copyright

 infringement. All of these statements are affirmative statements of fact that

 are false (and defamatory), and two of the three accuse plaintiff of selling a

 counterfeit product (defamatory per se).

       Incopro has also not provided the court with any proposal for how its

 statements should be construed. Such an omission is telling.

       “In determining whether words and statements complained of in the

 case are reasonably capable of the meaning ascribed to them by innuendo,

 every fair inference that may be drawn from the pleadings must be resolved

 in the plaintiff's favor.” Spirito v. Peninsula Airport Comm’n, 2018 WL




                                          3
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 7 of 17 PageID# 368



 6075489 *7 (E.D. Va 2018) citing Webb v. Virginian-Pilot Media Cos., LLC, 752

 S.E.2d 808, 811 (Va. 2014).

       We know how Amazon construed the Incopro email complaint. In its

 published Best Practices for rights owners, Amazon tells the rights owner in

 advance that it acts on only the first listed type of IP issue. (McCabe

 declaration ¶20; McCabe Exhibit 6 at 2-3). In this case, that issue is an

 accusation of selling counterfeit products: “these items are counterfeits.”

 (Incopro Exh. A.)

       We also know that counsel for WowWee thought the complaint was

 referring to counterfeit products in her call to Virginia and refusal to retract

 the Incopro email complaint when faced with evidence that it was wrong. (See

 Surf Shack Exhibit C.)

       Even the vague reference to copyright infringement is false because

 Incopro has not shown that plaintiff created the product detail page that

 inserted the product image of the Bella FINGERLING.

       II.   The Incopro Email is Not Privileged

       Absolute privilege is generally construed very narrowly. Pierce Cty.,

 Wash. v. Guillen, 537 U.S. 129, 144 (2003)(“We have often recognized that

 statutes establishing evidentiary privileges must be construed narrowly

 because privileges impede the search for the truth.”)

       Incopro seeks to equate a pre-litigation communication of a pleading to

 a named defendant (as in Mansfield) with its private email communication to

 private, nonparty Amazon. (Incopro Brief at 7-8.) Such an extension is


                                          4
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 8 of 17 PageID# 369



 unwarranted and contrary to the prior, controlling, decisions that addressed

 the issue.

        Mansfield v. Bernabel, 727 S.E.2d 69, 74 (Va. 2012) involved a draft

 complaint sent to a collection of defendants. The question was whether such

 pre-litigation communications to probable parties was protected. The Court

 held that they were protected because the only recipients were the probable

 defendants:

       The Restatement approach facilitates the legitimate investigation
       and settlement of claims. The countervailing legitimate concern we
       expressed in Lindeman, that extension of absolute privilege to pre-
       filing communications may prompt defamatory statements without
       meaningful restraint, is addressed by the Restatement
       requirements that the proposed judicial proceeding must be
       contemplated in good faith and under serious consideration, and
       the communication must relate to that anticipated proceeding. The
       concern may be further alleviated by limiting the absolute privilege
       to disclosures made to persons with an interest in the proposed
       proceeding. Thus, regarding the applicability of absolute privilege
       to communications preliminary to a proposed judicial proceeding,
       this Court adopts the rule expressed in the Restatement (Second)
       of Torts §§ 586, 587 as well as the additional requirement that the
       disclosure be made only to interested persons.
 Mansfield v. Bernabei, 727 S.E.2d 69, 75 (2012)

       The term “interested persons” does not encompass false complaints

 sent to Amazon:

       Though the Supreme Court of Virginia has not yet defined the term
       ‘interested person’ in this context, the nature of settlement
       discussions is such that it could only refer to those whose rights
       may be affected by the litigation. In other words, the term does not
       implicate communications with bystanders whose interests are
       those of spectators to the lawsuit, but only those with a justiciable
       interest in the litigation. If ‘interested person’ was as broadly
       defined as Plaintiffs propose, then a litigant could defame the
       opposition with impunity simply by carbon copying a news reporter
       interested in writing a story about the case. Such an absurd result

                                        5
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 9 of 17 PageID# 370



       would negate the purposes of common law defamation and the
       standards governing the attendant immunities.

 Harrell v. Colonial Holdings, Inc., 923 F. Supp. 2d 813, 823 (E.D. Va.

 2013)(citations omitted).

       Communications between private parties are not shielded from scrutiny

 for defamation:

       [A]t least one court has found that the Noerr–Pennington doctrine
       shields from liability parties who initiate arbitration proceedings
       against other private parties. See Oneida Tribe of Indians of Wis. v.
       Harms, No. 05–C–0177, 2005 WL 2758038, at *3 (E.D.Wis. Oct. 24,
       2005). The Court finds, however, that the better-reasoned view is
       that the Noerr–Pennington doctrine does not provide such
       immunity to private parties initiating private arbitration
       proceedings.

 Ford Motor Co. v. Nat'l Indem. Co., 972 F. Supp. 2d 862, 866–67 (E.D. Va.

 2013).

       As explained in Ford Motor Co. by Judge Payne at 868-869:

       The institution of private arbitration before a private organization
       does not implicate the First Amendment's prohibition against
       establishing laws that abridge “the right of the people ... to petition
       the Government for a redress of grievances” for the threshold
       reason that the arbitration here does not petition the Government
       at all. The decision in Oneida Tribe offers no support for the notion
       that the filing of a private arbitration petition somehow constitutes
       petitioning the Government. In fact, Oneida Tribe simply assumes
       that to be the case. But, that assumption runs counter to the clear
       language used by the Founders to establish protection for
       petitioning the Government, an entirely different kind of activity
       than instituting proceedings in a non-governmental forum.
       []
       Indeed, a private arbitration arrangement is the antithesis of the
       very public rights that Noerr–Pennington seeks to protect. The very
       purpose of private arbitration is to allow parties to resolve their
       disputes by an agreed method rather than through the public
       forum of the government-operated courts. Congress has approved
       this private mechanism and persons entering into contracts are
       free to agree to arbitrate. But, the fact that Congress allows private
                                          6
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 10 of 17 PageID# 371



         contracts does not convert those private contracts into public fora.
         Parties have chosen to leave the public avenues for redress and
         compensation and rely on private mechanisms. It would be
         presumptuous of this Court to now endow such a private
         mechanism with the cloak of the government.


         Incopro relies on a district court decision from the District of

 Washington (Hard2Find Accessories, Inc. v. Amazon.com, Inc., 2014 WL

 6452173 (W.D. Wash. 2014)) and a nonprecedential opinion from the 9th

 Circuit (Hard2Find Accessories, Inc. v. Amazon.com, Inc., 691 Fed.Appx. 406,

 407 (9th Cir. 2017)(Fed.R.App.P. 32.1) in support of its assertion that notices

 to Amazon are deserving of Noerr-Pennington immunity. (See Incopro Brief at

 8.) 2

         When one digs further into the cited Hard2Find case, the facts show

 that the seller accused by Apple of selling counterfeit products had submitted

 evidence of a history of selling counterfeit products and was, therefore, on

 notice that Apple’s complaint was not baseless. The pleadings also failed to

 assert that the complaint filing was a sham. See Hard2Find Accessories, Inc.

 v. Amazon.com, Inc., 691 Fed.Appx. at 407 (“H2F's complaint included

 customer complaints regarding the authenticity of H2F's products, which

 could support Apple's trademark infringement and counterfeiting concerns,

 and therefore Apple's notice to Amazon was not baseless.”)




 2 It is not entirely clear that Washington law should be controlling or even
 relevant in the present case. Amazon has Seller Performance teams located all
 over the world (McCabe Declaration at ¶8.) Incopro has not presented any
 evidence where the last acts of defamation or tortious interference occurred.
                                          7
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 11 of 17 PageID# 372



       No such evidence exists in the current case. The accused seller in this

 case has an excellent record of customer satisfaction. (Surf Shack Exhibit B.)

       Curiously, the cited Washington district court did not cite or reconcile

 its decision in Hard2Find with its prior decision in Experience Hendrix, LLC v.

 HendrixLicensing.com, 766 F.Supp.2d 1122, 1146 (W.D. Wash.

 2011)(“Communications with non-litigants outside the context of discovery

 requests or trial logistics generally do not advance the proceedings or relate

 to the ‘redress of grievances.’ Thus, the exercise of the right to petition would

 not be unduly hampered by holding parties to an ethical standard in their

 dealings with nonparties. To decide otherwise would provide carte blanche to

 engage in a host of business torts veiled as ‘petitioning conduct.’ Such result

 could not have been contemplated when the Noerr–Pennington doctrine was

 conceived.”)

       Incopro has also presented no evidence or even arguments that an

 Amazon dispute has any of the same processes and safeguards as a judicial

 proceeding so as to warrant the extension it asserts, e.g., Amazon has no

 formal proceedings, no published procedures, no truth-seeking activities

 before a judge or magistrate, and no compliance with the Rules of Evidence

 and Civil Procedure. Amazon’s dispute system is very different and in no way

 similar to a judicial proceeding. See McCabe Declaration at ¶¶ 9-13. The

 complainant receives immediate relief without an adjudication or

 investigation- this is the antithesis of a proceeding that seeks to find the

 truth of a conflict.


                                          8
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 12 of 17 PageID# 373



       Amazon’s takedown system for any IP allegation, regardless of merit,

 has resulted in growing abuses by brands and competitors from false

 allegations that are treated as true without investigation. (McCabe

 declaration ¶¶ 14-18.)

       Importantly, the allegations by Incopro were made “under penalty of

 perjury.” How does this get enforced if not by a court? This court should not

 allow this important representation to become hollow and without

 consequence.

       In any event, “[a]lthough it is well-established that Noerr–

 Pennington immunity applies to adjudicatory proceedings, the doctrine does

 not protect sham litigation. Sham litigation must be objectively frivolous or

 meritless and must originate from a litigant's subjective motivation to

 interfere directly with business relationships of a competitor through the

 litigation.” Eurotech, Inc. v. Cosmos European Travels Aktiengesellschaft, 189

 F. Supp. 2d 385, 393 (E.D. Va. 2002).

       Nonetheless, the Second Amended Complaint does plead that the

 Incopro email was a sham. (See Dkt 29, Exh. A at ¶¶ 24-35.) The sheer

 number of named sellers (344) and unique products (50) should suggest to

 the court that Incopro did not verify its counterfeit allegations with an

 inspection of all 766 listings. (Incopro Exh. A; Dkt 29, Exh. A ¶¶29-30.)

       The cases cited by Incopro at pp. 7-10 of its brief in support of its

 arguments for establishing a new form of protected communication that was

 free from judicial scrutiny despite false and defamatory allegations of fact are


                                         9
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 13 of 17 PageID# 374



 distinguishable and do not establish that Incopro is entitled to even a

 qualified privilege for its false allegations:

             Smalls v. Wright, 399 S.E.2d 805 (Va. 1991) involved a letter sent

 to the chief of police (a public official) accusing the plaintiff officer of lying in

 court (a privileged judicial forum). Amazon is not a public official or a judicial

 forum.

             H.E. Crawford, Co. v. Dun & Bradstreet, Inc., 241 F.2d 387, 393

 (4th Cir. 1957) involved allegations of a credit report that contained an

 incorrect report of the results of a pending lawsuit involving plaintiff that was

 published by Dun & Bradstreet to its subscribers who requested information.

 The court applied North Carolina law. Goforth v. Avemco Life Ins. Co. of Silver

 Spring, Md., 368 F.2d 25, 31 (4th Cir. 1966). The US Code grants a qualified

 immunity to statements made in a credit report. 15 USC §1681h(e). Neither

 applies here.

             Fitbit, Inc. v. Laguna 2, LLC, 2018 WL 306724 (N.D. Cal. 2018),

 reconsideration denied, No. 17-CV-00079-EMC, 2018 WL 620121 (N.D. Cal.

 Jan. 30, 2018) did not involve Amazon at all. The case involved a letter sent

 by Fitbit to Groupon informing Groupon that a number of defective products

 intended for scrap disposal had been stolen and were being sold on Groupon.

 The case involved the language of the California Anti-SLAPP statute and the

 right to petition in the context of a lawsuit FitBit filed to recover for the items.

 The court allowed the impliedly accused seller, L2, to maintain their

 counterclaim but granted the motion to strike the counterclaims of the

                                            10
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 14 of 17 PageID# 375



 unnamed upstream sellers from whom L2 may have purchased the product.

 See Fitbit, Inc. v. Laguna 2, LLC, No. 17-CV-00079-EMC, 2018 WL 306724, at

 *8 (N.D. Cal. Jan. 5, 2018) Accordingly, with respect to Fitbit's letter to

 Groupon regarding “stolen” goods, the Court denies Fitbit's motion to strike

 the L2 Defendants' libel and related state counterclaims but grants the

 motions to strike Cali's libel and related state counterclaims.”)

             In Sarno v. Clanton, 59 Va. Cir. 384 (2002), the court held that

 “When an employer discusses the character of its employee with its

 employee's potential employers he is protected by a qualified privilege if such

 a conversation is made in good faith and if the statements are not made with

 malice.” The court further noted that “Common law malice exists in five

 different instances. First, the defendant acts with malice when he makes a

 statement that he knows was false or when he makes a statement with

 reckless disregard for the truth. Smalls v. Wright, 241 Va. 52, 55 (1991). . . .

 The plaintiff can overcome the privilege if she proves by clear and convincing

 evidence that one of the five factors exists.” Id.

       In the present case, defendant accused plaintiff of selling counterfeit

 goods without an inspection of those goods or a history of such sales. No

 evidentiary support has been cited, and no evidence exists, that

 substantiates Incopro’s allegations. As such, these acts were made in

 reckless disregard of the truth.

       When faced with evidence that they were false, defendants Incopro,

 WowWee, and Sands maintained their refusal to withdraw the Incopro email


                                          11
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 15 of 17 PageID# 376



 complaint as to plaintiff with full knowledge that their actions were based on

 error. Such a refusal reflects actual malice and bad faith. See Williams v.

 Garraghty, 249 Va. 224, 236, 455 S.E.2d 209, 217 (1995)(“The trial court

 instructed the jury that it could award Garraghty punitive damages, in

 addition to compensatory damages, if it believed by clear and convincing

 evidence that [Williams] made the statements with actual malice; that is, she

 knew they were false or she made them so recklessly as to amount to a willful

 disregard for the truth. This was a correct statement of the law.”

       Incopro’s request for the freedom to make false and unsupported

 allegations to Amazon under the guise of a counterfeit products allegation

 should be denied as contrary to law, unsupported by public policy, and a

 plain bad idea.

       III.   The Tortious Interference Claim, as Amended, Is Proper

       In the Second Amended Complaint, plaintiff has made clearer the

 factual basis for its claims of defamation (Counts I and II) as well as the

 alleged additional facts that bolster the basis for its tortious interference

 claim (Count III). As is apparent from the Second Amended Complaint,

 defendants submitted the false allegations of counterfeit sales in the Incopro

 email with the intent and successful expectation of receiving an immediate

 and summary impact on plaintiff’s relationship with Amazon and her ability

 to resell even genuine FINGERLINGS products. When faced with evidence

 that the allegations were false, defendants WowWee and its agent, Sands,

 doubled down and knowingly refused to retract the false allegations despite


                                          12
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 16 of 17 PageID# 377



 the harm caused to plaintiff and her relationship with Amazon. This is an

 actionable claim that should be allowed its day in court.

       IV.   Conclusion

       For the reasons presented above, Incopro’s 12(b)(6) motion should be

 denied. Its false communications to Amazon should not be shielded from

 review, and the Second Amended Complaint accounts for the discovery of the

 Incopro email and states claims for relief.

  Dated: January 10, 2019                          Respectfully submitted,

                                                   Johnson Legal PLLC

                                                   /s/ Lance G. Johnson
                                                   Lance G. Johnson, #27,929
                                                   12545 White Drive
                                                   Fairfax, Virginia 22030
                                                   Tel: 202-445-2000
                                                   Fax: 888-492-1303
                                                   Attorney for Plaintiff




                                         13
Case 1:18-cv-00689-LMB-TCB Document 33 Filed 01/10/19 Page 17 of 17 PageID# 378



                           CERTIFICATE OF SERVICE


       I hereby certify that on 10 January 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF and that service

 was perfected on all counsel of record and interested parties through this

 system.



                                             By: /s/ Lance G. Johnson




                                        14
